DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on January 24, 2022 has been entered.
The amendment of claims 1, 21, and 22 has been acknowledged.
In view of the amendment, the claim objection and 35 U.S.C. 102 rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed on January 24, 2022, with respect to the prior art rejections, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “in response to a determination that a value of the measure characteristic information is not included in a predetermined feature value range”). The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9-12, 22-25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (“Liveness Detection for Embedded Face Recognition System,” World Academy of Science, Engineering and Technology 18 2008), in view of Freeman et al. (US 2019/0122404 A1), hereinafter referred to as Jee and Freeman, respectively.
Regarding claim 1, Jee teaches a processor-implemented liveness detection method, comprising: 
detecting a face region in an input image (Jee Abstract: “we propose a fast and memory efficient method of live face detection for embedded face recognition system”); 
measuring characteristic information of the detected face region; in response to a determination that the measured characteristic not satisfying a condition, generating an adjusted face region by adjusting the characteristic information of the face region (Jee pg. 942 right column: “AdaBoost is a simple learning algorithm that selects a small set of weak classifiers from the large number of potential features … we extract the 16 x 16 sub-windows around each eye candidates”; Jee pg. 942 right column: “Because the input face can vary in size and orientation, we normalize face region about a size and rotation by using center points of both eyes. First we rotate the image with angle of both eyes. After rotating, we extract face region” – the eye features are detected and the image is adjusted if not satisfying a predetermined condition, further see Jee Eqn. (1)-(5) described in pg. 942 right column); and 
performing a liveness detection on the adjusted face region (Jee Title: “Liveness Detection for Embedded Face Recognition System”; Jee Fig. 2 & pg. 942 left column: “the proposed liveness detection system” – the liveness detection is performed after the face region is normalized). 
However, Jee does not appear to explicitly teach that in response to a determination that a value of the measured characteristic information is not included in a predetermined feature 
Pertaining to the same field of endeavor, Freeman teaches that in response to a determination that a value of the measured characteristic information is not included in a predetermined feature value range, generating an adjusted face region by adjusting the characteristic information of the face region (Freeman ¶0131: “The background cluster centre is computed with colour values corresponding to pixels within the probability map (and thus constrained to the mouth area) which have an associated probability of less than a predetermined threshold value—for example a value of 0.5 in the case of a probability range of 0 to 1. The foreground cluster centre is calculated with colour values corresponding to pixels within the probability map (and thus constrained to the mouth area) which have an associated probability higher than the predetermined threshold value”; Freeman ¶0135: “the background histogram is populated with the frequency of occurrence of colour values in the background (face area)—i.e. associated with the background cluster, while the foreground histogram is populated with the frequency of occurrence of colour values in the foreground (lip area)—i.e. associated with the foreground cluster. The representation to the left and above the step D7f shows the regions employed for the histogram updates where the background is the face area and the new strongly defined lip area forms the foreground”).
Jee and Freeman are considered to be analogous art because they are directed to image processing for face detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to determine whether the value is not included in the predetermined range and adjust the region by adjusting the characteristic information (as taught by Freeman) because the combination reinforces the quality which will produce a finger segmentation (Freeman ¶0131).

claim 2, Jee, in view of Freeman, teaches the method of claim 1, wherein the measuring of the characteristic information of the face region comprises measuring and modifying the pixel intensity values during the normalization process (Jee pg. 942 right column & Eqn. (1)-(5)).
Jee, in view of Freeman, further teaches measuring a hue value of the face region, wherein the generating of the adjusted face region comprises: in response to a determination that the measured hue value is not included in a preset hue value range, performing the generating of the adjusted face region by adjusting the hue value of the face region to a hue value included in the preset hue value range (Freeman ¶0008: “the method comprising modifying pixel values of one or more identified regions of a face in a captured image based on augmentation parameters that are modified to take into account detected colour characteristics of said one or more identified regions of the face”; Freeman ¶0190: “processing of image data is described with reference to the HSV colour space (hue, saturation and value). It is appreciated that any other colour space may be used, such as HSL, RGB (as received from the camera 5, for example”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to measure a hue value (as taught by Freeman) because the combination allows conversion of the camera color space to a working color space (Freeman ¶0190).

Regarding claim 3, Jee, in view of Freeman, teaches the method of claim 2, wherein the adjusting of the hue value of the face region comprises: 
adjusting the measured hue value of the face region by applying a hue adjustment model to the face region (Freeman ¶0008 & ¶0190 discussed above; also see Freeman ¶0012: 

Regarding claim 4, Jee, in view of Freeman, teaches the method of claim 1, wherein the measuring of the characteristic information of the face region comprises measuring a face tilt value indicating a degree of a tilt of a face included in the face region, wherein the generating of the adjusted face region comprises: in response to a determination that the measured face tilt value is not included in a preset face tilt value range, performing the generating of the adjusted face region by adjusting the face tilt value (Jee pg. 942 right column & Eqn. (1)-(5) discussed above – the face region is normalized by adjusting the size and rotation). 

Regarding claim 5, Jee teaches the method of claim 4, wherein the measuring of the face tilt value comprises: 
detecting feature points corresponding to a left eye and a right eye in the face region (Jee pg. 943 left column: “After adding 10 liveness scores of left eyes and 10 liveness scores of right eyes, we take an average of scores”); and 
measuring the face tilt value based on the detected feature points (Jee pg. 942 right column & Eqn. (1)-(5) discussed above – the face region is normalized by adjusting the size and rotation). 
However, Jee does not appear to explicitly teach that both mouth ends are detected and used for measuring the face tilt.
Pertaining to the same field of endeavor, Freeman teaches detecting both mouth ends and using them for measuring the face tilt (Freeman Figs. 5E-F, 7, 9-10, 12, 30; Freeman ¶0102: “the third mode represents deviations of the subject's face tilting vertically up and down”; Freeman ¶0151: “presence of a smile may be detected if the mouth corners are determined to be higher than the middle to top lip”; Freeman ¶0115: “the similarity transformation between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to detect both mouth ends (as taught by Freeman) because the combination can determine whether the subject’s face is turned sideways, the subject has open vs. closed lips, and the face tilted vertically up or down (Freeman ¶0102).

Regarding claim 6, Jee, in view of Freeman, teaches the method of claim 4, wherein the adjusting of the face tilt value comprises: 
adjusting the face tilt value by rotating the face region based on the measured face tilt value (Jee pg. 942 right column: “we rotate the image with angle of both eyes”; Jee Eqn. (1)-(5) – the tilt angle of the eyes correspond to the measured tilt and is used to rotate the face region). 

Regarding claim 7, Jee teaches the method of claim 1, wherein the measuring of the characteristic information of the face region comprises measuring the pixel intensity values (Jee pg. 942 right column), but does not appear to explicitly teach measuring a white balance value of the face region, wherein the generating of the face adjusted region comprises: in response to a determination that the measured white balance value is not included in a preset white balance value range, performing the generating of the adjusted face region by adjusting the white balance value of the face region to a white balance value included in the preset white balance value range.
Pertaining to the same field of endeavor, Freeman teaches measuring a white balance value of the face region, wherein the generating of the face adjusted region comprises: in Freeman ¶0193: “the face locator 15a can perform pre-processing of the extracted face pixels for image enhancement, such as automatic correction of white balance, levels and/or gamma”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to measure a white balance value (as taught by Freeman) because the combination allows pre-processing the images so that the images have less noise and are more readily useable for the system (Freeman ¶0193).

Regarding claim 9, Jee teaches the method of claim 1, but does not appear to explicitly teach that performing of the liveness detection comprises: performing the liveness detection using a neural network-based liveness detection model 
Pertaining to the same field of endeavor, Freeman teaches using a neural network-based liveness detection model (Freeman ¶0214: “The tracking module 3 includes a visible feature detector 17 that automatically identifies the presence or absence of one or more predefined visible features of the detected object in the captured image … Suitable feature descriptors such as HOG, SIFT, SURF, FAST, BRIEF, ORB, BRISK, FREAK, or the like, and image classifiers based on PCA (Principal Component Analysis), LDA (Linear Discriminant Analysis), SVM (Support Vector Machines), neural networks, etc., are of a type that is known per se, and need not be described further”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face 

Regarding claim 10, Jee, in view of Freeman, teaches the method of claim 1, wherein the measuring of the characteristic information of the face region comprises: measuring any one or any combination of any two or more of a hue value, a face tilt value, and a white balance value of the face region; and in response to any one or any combination of any two or more of the measured hue value, the measured face tilt value, and the measured white balance value being respectively determined to be out of range of a preset hue value range, a preset face tilt value range, and a preset white balance value range, generating the adjusted face region by respectively adjusting the hue value, the face tilt value, and the white balance value to respectively fall within the preset hue value range, the preset face tilt value range, and the preset white balance value range (Note that only one of the alternative limitations is required by the claim language. Jee pg. 942 right column & Eqn. (1)-(5) discussed above). 

Regarding claim 11, Jee, in view of Freeman, teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, configure the one or more processors to perform the method of claim 1 (Jee Abstract: “we propose a fast and memory efficient method of live face detection” – one of ordinary skill in the art would understand that a method requiring memory usages requires a computer processor). 

Regarding claim 12, Jee teaches the method of claim 1, wherein a facial verification on the adjusted face region is performed (Jee Fig. 2).
However, Jee does not appear to explicitly teach using a neural network.
Pertaining to the same field of endeavor, Freeman teaches using a neural network (Freeman ¶0214: “The tracking module 3 includes a visible feature detector 17 that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to use a neural network (as taught by Freeman) because neural networks can learn from input and allows working with insufficient data.

Regarding claim 22, Jee teaches an apparatus (Jee Abstract: “face recognition system … we propose a fast and memory efficient method of live face detection”), comprising: 
detect a face region in an input image (Jee Abstract: “we propose a fast and memory efficient method of live face detection for embedded face recognition system”);
measure characteristic information of the detected face region; in response to a determination that the measured characteristic not satisfying a condition, generate an adjusted face region by adjusting the characteristic information of the face region (Jee pg. 942 right column: “AdaBoost is a simple learning algorithm that selects a small set of weak classifiers from the large number of potential features … we extract the 16 x 16 sub-windows around each eye candidates”; Jee pg. 942 right column: “Because the input face can vary in size and orientation, we normalize face region about a size and rotation by using center points of both eyes. First we rotate the image with angle of both eyes. After rotating, we extract face region” – the eye features are detected and the image is adjusted if not satisfying a predetermined condition, further see Jee Eqn. (1)-(5) described in pg. 942 right column); and 
Jee Title: “Liveness Detection for Embedded Face Recognition System”; Jee Fig. 2 & pg. 942 left column: “the proposed liveness detection system” – the liveness detection is performed after the face region is normalized). 
However, Jee does not appear to explicitly teach one or more processors and that in response to a determination that a value of the measured characteristic information is not included in a predetermined feature value range, generating an adjusted face region by adjusting the characteristic information of the face region.
Pertaining to the same field of endeavor, Freeman teaches one or more processors (Freeman ¶0079: The system 1 may be implemented by any suitable computing device … any processor-powered device; Freeman ¶0097: “the present embodiment provides for more efficient GPU usage”); and
in response to a determination that a value of the measured characteristic information is not included in a predetermined feature value range, generating an adjusted face region by adjusting the characteristic information of the face region (Freeman ¶0131: “The background cluster centre is computed with colour values corresponding to pixels within the probability map (and thus constrained to the mouth area) which have an associated probability of less than a predetermined threshold value—for example a value of 0.5 in the case of a probability range of 0 to 1. The foreground cluster centre is calculated with colour values corresponding to pixels within the probability map (and thus constrained to the mouth area) which have an associated probability higher than the predetermined threshold value”; Freeman ¶0135: “the background histogram is populated with the frequency of occurrence of colour values in the background (face area)—i.e. associated with the background cluster, while the foreground histogram is populated with the frequency of occurrence of colour values in the foreground (lip area)—i.e. associated with the foreground cluster. The representation to the left and above the step D7f 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to use one or more processors and determine whether the value is not included in the predetermined range and adjust the region by adjusting the characteristic information (as taught by Freeman) because the combination reinforces the quality which will produce a finger segmentation (Freeman ¶0131) and the combination is more convenient by allowing the algorithm to be stored on a memory and automatically executed by a processor of the computer rather than being manually written each time.

Regarding claim 23, Jee, in view of Freeman, teaches the apparatus of claim 22, wherein the one or more processors are further configured to: 
measure a hue value of the face region; and in response to a determination that the measured hue value is not included in a preset hue value range, perform the generating of the adjusted face region by adjusting the hue value of the face region to a hue value included in the preset hue value range (Jee pg. 942 right column & Eqn. (1)-(5); Freeman ¶0008: “the method comprising modifying pixel values of one or more identified regions of a face in a captured image based on augmentation parameters that are modified to take into account detected colour characteristics of said one or more identified regions of the face”; Freeman ¶0190: “processing of image data is described with reference to the HSV colour space (hue, saturation and value). It is appreciated that any other colour space may be used, such as HSL, RGB (as received from the camera 5, for example”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to measure a hue value (as taught by Freeman) because 

Regarding claim 24, Jee, in view of Freeman, teaches the apparatus of claim 22, wherein the one or more processors are further configured to: 
measure a face tilt value indicating a degree of a tilt of a face included in the face region; and in response to a determination that the measured face tilt value is not included in a preset face tilt value range, perform the generating of the adjusted face region by adjusting the face tilt value (Jee pg. 942 right column & Eqn. (1)-(5) discussed above – the face region is normalized by adjusting the size and rotation). 

Regarding claim 25, Jee, in view of Freeman, teaches the apparatus of claim 22, wherein the one or more processors are further configured to: 
measure a white balance value of the face region; and in response to a determination that the measured white balance value is not included in a preset white balance value range, perform the generating of the adjusted face region by adjusting the white balance value of the face region (Freeman ¶0193: “the face locator 15a can perform pre-processing of the extracted face pixels for image enhancement, such as automatic correction of white balance, levels and/or gamma”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to measure a white balance value (as taught by Freeman) because the combination allows pre-processing the images so that the images have less noise and are more readily useable for the system (Freeman ¶0193). 

claim 27, Jee, in view of Freeman teaches the apparatus of claim 22, wherein the one or more processors are further configured to: 
perform the liveness detection using a neural network-based liveness detection model (Freeman ¶0214: “The tracking module 3 includes a visible feature detector 17 that automatically identifies the presence or absence of one or more predefined visible features of the detected object in the captured image … Suitable feature descriptors such as HOG, SIFT, SURF, FAST, BRIEF, ORB, BRISK, FREAK, or the like, and image classifiers based on PCA (Principal Component Analysis), LDA (Linear Discriminant Analysis), SVM (Support Vector Machines), neural networks, etc., are of a type that is known per se, and need not be described further”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to use a neural network (as taught by Freeman) because neural networks can learn from input and allows working with insufficient data.

Regarding claim 28, Jee, in view of Freeman teaches the apparatus of claim 22, wherein the apparatus is any of a smartphone, a wearable device, a tablet computer, a netbook, a laptop computer, a desktop computer, a personal digital assistant (PDA), a set-top box, a home appliance, a biometric door lock, a security device, and a vehicle start device (Jee Abstract: “face recognition system … we propose a fast and memory efficient method of live face detection”; Freeman ¶0079: “The system 1 may be implemented by any suitable computing device of a type that is known per se, such as a desktop computer, laptop computer, a tablet computer, a smartphone such as an iOS™, Blackberry™ or Android™ based smartphone, a ‘feature’ phone, a personal digital assistant (PDA), or any processor-powered device with suitable user input, camera and display means”). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (“Liveness Detection for Embedded Face Recognition System,” World Academy of Science, Engineering and Technology 18 2008), in view of Freeman et al. (US 2019/0122404 A1), and further in view of Sato et al. (US 2012/0243742 A1), hereinafter referred to as Jee, Freeman, and Sato, respectively.
Regarding claim 8, Jee, in view of Freeman, teaches the method of claim 1, further comprising: 
in response to a determination that the measured characteristic information satisfies the condition, performing the liveness detection based on the detected face region (Jee pg. 942 right column & Eqn. (1)-(5) discussed above discussed above teaches that the input images are modified until they satisfy the normalization conditions; Jee Title & Fig. 2 & pg. 942 left column discussed above teaches performing liveness detection).
However, Jee, in view of Freeman, does not appear to explicitly teach not performing the generating of the adjusted face region.
Pertaining to the same field of endeavor, Sato teaches not performing the generating of the adjusted face region (Sato ¶0249: “as other characteristics of each pixel, elements of RGB, YCbCr, HSV (Hue Saturation Value), a color difference, and the like (for example, elements of color format of an image of which feature amounts are calculated) can be used without change”). 
Jee, in view of Freeman, and Sato are considered to be analogous art because they are directed to image processing for face detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee, in view of Freeman) to use data without modification (as taught by Sato) because the combination simplifies the process when adjustments are not necessary.

Claim(s) 29-32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (“Liveness Detection for Embedded Face Recognition System,” World Academy of Science, Engineering and Technology 18 2008), in view of Kaneda et al. (US 8,254,691 B2), hereinafter referred to as Jee and Kaneda, respectively.
Regarding claim 29, Jee teaches an apparatus, the apparatus comprising: 
extract a current facial image of a face region from an input image (Jee Abstract: “we propose a fast and memory efficient method of live face detection for embedded face recognition system”; Jee eqn. (1)-(5) teaches using the current facial image); 
calculate a current image feature value of the current facial image (Jee pg. 942 right column: “AdaBoost is a simple learning algorithm that selects a small set of weak classifiers from the large number of potential features … we extract the 16 x 16 sub-windows around each eye candidates”); 
compare the current image feature value to a range of respective image feature values (Jee pg. 942 left column: “After binarizing extracted eye regions, we compare each binarized eye regions and calculate variation”); 
in response to a determination that the current image feature value is out of the range of the respective image feature values, generate an adjusted current face region by adjusting the current facial image such that the current image feature value of the current facial image is included in the range of the respective image feature values (Jee pg. 942 right column: “Because the input face can vary in size and orientation, we normalize face region about a size and rotation by using center points of both eyes. First we rotate the image with angle of both eyes. After rotating, we extract face region” – the eye features are detected and the image is adjusted if not satisfying a predetermined condition, further see Jee Eqn. (1)-(5) described in pg. 942 right column); and 
input the adjusted current facial image to the neural network (Jee Fig. 2 & eqn. (1)-(5): the adjusted images are input to the liveness detection algorithm). 

Pertaining to the same field of endeavor, Kaneda teaches using a neural network comprising one or more processors and comparing the image features with training image features (Kaneda Fig. 1; Kaneda col. 3 lines 40-42: “there is provided a facial expression recognition method based on an information processor”; Kaneda col. 22 lines 1-13: “the CPU etc. provided in the expansion board or expansion unit carries out either part or all of the actual processing based on the instructions of the program”; Kaneda Fig. 24 & col. 8 lines 21-55: “The face detection process employs training-based methods represented, for instance, by neural network and support vector machines … The present embodiment uses a method, in which a face classifier is built by training a neural network on facial images and nonfacial images”; Kaneda Fig. 15 & col. 13 lines 19-40: “a flow chart of the facial expression determination process ….the system control circuit 112 first extracts features (the same type of features as the reference features 710, 711, and 712 in Fig. 13) from the current frame image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee) to use a neural network and compare with training data (as taught by Kaneda) because the combination allows the system to learn from the input data.

Regarding claim 30, Jee, in view of Kaneda, teaches the apparatus of claim 29, wherein the range of the respective image feature values is an absolute range to be determined based on a minimum image feature value and a maximum image feature value among the image feature values of the facial images used to train the neural network (Kaneda col. 8 lines 21-55: “the maximum output value is normalized to a prescribed value (e.g., 0-1) by applying a prescribed function and the value obtained from the maximum output value (e.g., 0-1) is used as 

Regarding claim 31, Jee, in view of Kaneda, teaches the apparatus of claim 29, wherein the range of the respective image feature values is a statistical range to be determined based on a distribution characteristic of the image feature values of the facial images used to train the neural network, wherein the distribution characteristic includes a mean and a standard deviation of the image feature values (Jee pg. 942 left column: “we perform Gaussian fitting to the face image, so that the smoothened 3D curve is obtained … we extract all the local minimums using the method of the gradient descent”; Kaneda Figs. 18 & 26). 

Regarding claim 32, Jee, in view of Kaneda, teaches the apparatus of claim 29, wherein the neural network is used to verify a face object in the input image (Jee Title, Fig. 2 & pg. 942 left column and Kaneda Fig. 24 & col. 8 lines 21-55 discussed above; Jee pg. 941 left column: “The idea of classifying is based on what verification proof is provide to face verification system, such as a stolen photo, stolen face photos …”; Jee Fig. 2: either live or fake face are determined from the calculation; Kaneda Fig. 24 & col. 8 lines 21-55 discussed above teaches using a neural network; Kaneda Fig. 3: S300-S301). 

Regarding claim 34, Jee, in view of Kaneda, teaches the apparatus of claim 29, wherein the one or more processors are configured to: calculate a face tilt value indicating a degree of a tilt of a face in the current facial image; and in response to a determination that the calculated face tilt value is out of the range of the respective image feature values, generate the adjusted current facial image by rotating the face region of the current facial image so a tilt value of the adjusted current facial image is included in the range of the respective image feature values Jee pg. 942 right column & Eqn. (1)-(5) discussed above – the face region is normalized by adjusting the size and rotation; also see Kaneda Fig. 3: S303-S304). 

Regarding claim 36, Jee, in view of Kaneda, teaches the apparatus of claim 29, wherein the one or more processors are configured to: calculate any one or any combination of any two or more of a hue value, a face tilt value, and a white balance value of the current facial image; and in response to any one or any combination of any two or more of the calculated hue value, the calculated face tilt value, and the calculated white balance value being respectively determined to be out of the range of respective image feature values, generating the adjusted face region by respectively adjusting the out of range image feature values to be within the respective range of image feature values (Note that only one of the alternative limitations is required by the claim language. Jee pg. 942 right column & Eqn. (1)-(5) discussed above).

Claim(s) 13-21, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (“Liveness Detection for Embedded Face Recognition System,” World Academy of Science, Engineering and Technology 18 2008), in view of Freeman et al. (US 2019/0122404 A1), and further in view of Kaneda et al. (US 8,254,691 B2), hereinafter referred to as Jee, Freeman, and Kaneda, respectively.
Regarding claim 13, Jee, in view of Freeman, teaches a processor-implemented facial verification method, the facial verification method comprising: 
extracting a current facial image of a face region from an input image (Jee Abstract: “we propose a fast and memory efficient method of live face detection for embedded face recognition system”; Jee eqn. (1)-(5) teaches using the current facial image); 
calculating a current image feature value of the current facial image (Jee pg. 942 right column: “AdaBoost is a simple learning algorithm that selects a small set of weak classifiers 
comparing the current image feature value to a range of respective image feature values (Jee pg. 942 left column: “After binarizing extracted eye regions, we compare each binarized eye regions and calculate variation”); 
in response to a determination that the current image feature value is out of the range of the respective image feature values, generating an adjusted current facial image by adjusting the current image feature value of the current facial image to be included in the range of the respective image feature values (Jee pg. 942 right column: “Because the input face can vary in size and orientation, we normalize face region about a size and rotation by using center points of both eyes. First we rotate the image with angle of both eyes. After rotating, we extract face region” – the eye features are detected and the image is adjusted if not satisfying a predetermined condition, further see Jee Eqn. (1)-(5) described in pg. 942 right column); and 
inputting of the adjusted current facial image (Jee Fig. 2 & eqn. (1)-(5): the adjusted images are input to the liveness detection algorithm). 
However, Jee, in view of Freeman, does not appear to explicitly teach using a neural network and comparing the image features with training facial image features.
Pertaining to the same field of endeavor, Kaneda teaches using a neural network and comparing the image features with training image features (Kaneda Fig. 24 & col. 8 lines 21-55: “The face detection process employs training-based methods represented, for instance, by neural network and support vector machines … The present embodiment uses a method, in which a face classifier is built by training a neural network on facial images and nonfacial images”; Kaneda Fig. 15 & col. 13 lines 19-40: “a flow chart of the facial expression determination process ….the system control circuit 112 first extracts features (the same type of features as the reference features 710, 711, and 712 in Fig. 13) from the current frame image”).


Regarding claim 14, Jee, in view of Freeman and Kaneda, teaches the method of claim 13, wherein the range of the respective image feature values is an absolute range determined based on a minimum image feature value and a maximum image feature value among the image feature values of the training facial images (Kaneda col. 8 lines 21-55: “the maximum output value is normalized to a prescribed value (e.g., 0-1) by applying a prescribed function and the value obtained from the maximum output value (e.g., 0-1) is used as the face detection reliability ‘as is’” – the prescribed normalized values have an absolute range of 0-1). 

Regarding claim 15, Jee, in view of Freeman and Kaneda, teaches the method of claim 13, wherein the range of the respective image feature values is a statistical range determined based on a distribution characteristic of the image feature values of the training facial images, and wherein the distribution characteristic includes a mean and a standard deviation of the image feature values (Jee pg. 942 left column: “we perform Gaussian fitting to the face image, so that the smoothened 3D curve is obtained … we extract all the local minimums using the method of the gradient descent”; Kaneda Figs. 18 & 26). 

Regarding claim 16, Jee, in view of Freeman and Kaneda, teaches the method of claim 15, wherein the statistical range is one of a range of 1 standard deviation, a range of 2 standard deviations, a range of 3 standard deviations, and a range of 4 standard deviations, on both  Jee pg. 942 left column discussed above teaches using a Gaussian distribution; further see Jee Fig. 6). 

Regarding claim 17, Jee, in view of Freeman and Kaneda, teaches the method of claim 13, wherein the neural network is configured to perform a liveness detection on a face object in the input image (Jee Title, Fig. 2 & pg. 942 left column and Kaneda Fig. 24 & col. 8 lines 21-55 discussed above). 

Regarding claim 18, Jee, in view of Freeman and Kaneda, teaches the method of claim 13, wherein the neural network is configured to verify a face object in the input image (Jee pg. 941 left column: “The idea of classifying is based on what verification proof is provide to face verification system, such as a stolen photo, stolen face photos …”; Jee Fig. 2: either live or fake face are determined from the calculation; Kaneda Fig. 24 & col. 8 lines 21-55 discussed above teaches using a neural network; Kaneda Fig. 3: S300-S301). 

Regarding claim 19, Jee, in view of Freeman and Kaneda, teaches the method of claim 13, wherein the calculating of the current image feature value comprises measuring and modifying the pixel intensity values during the normalization process (Jee pg. 942 right column & Eqn. (1)-(5)).
Jee, in view of Freeman and Kaneda further teaches calculating a hue value of the current facial image, wherein the adjusting of the current facial image comprises: in response to a determination that the calculated hue value is out of the range of the respective image feature values, generating the adjusted current facial image by adjusting the hue value of the current facial image to be included in the range of the respective image feature values (Freeman ¶0008: “the method comprising modifying pixel values of one or more identified regions of a Freeman ¶0190: “processing of image data is described with reference to the HSV colour space (hue, saturation and value). It is appreciated that any other colour space may be used, such as HSL, RGB (as received from the camera 5, for example”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system using a neural network (as taught by Jee, in view of Kaneda) to measure a hue value (as taught by Freeman) because the combination allows conversion of the camera color space to a working color space (Freeman ¶0190).

Regarding claim 20, Jee, in view of Freeman and Kaneda, teaches the method of claim 13, wherein the calculating of the current image feature value comprises: calculating a face tilt value indicating a degree of a tilt of a face in the current facial image, wherein the adjusting of the current facial image comprises: in response to a determination that the calculated face tilt value is out of the range of the respective image feature values, generating the adjusted current facial image by rotating the face region of the current facial image so a tilt value of the adjusted current facial image to be included in the range of the respective image feature values (Jee pg. 942 right column & Eqn. (1)-(5) discussed above – the face region is normalized by adjusting the size and rotation; also see Kaneda Fig. 3: S303-S304). 

Regarding claim 21, Jee, in view of Freeman and Kaneda, teaches the method of claim 13, wherein the calculating of the current image feature value comprises measuring and modifying the pixel intensity values during the normalization process (Jee pg. 942 right column & Eqn. (1)-(5)).
Freeman ¶0193: “the face locator 15a can perform pre-processing of the extracted face pixels for image enhancement, such as automatic correction of white balance, levels and/or gamma”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system using a neural network (as taught by Jee, in view of Kaneda) to measure a white balance value (as taught by Freeman) because the combination allows pre-processing the images so that the images have less noise and are more readily useable for the system (Freeman ¶0193).

Regarding claim 33, Jee, in view of Kaneda, teaches the apparatus of claim 29, wherein the one or more processors are configured to: calculate and modify the pixel intensity values during the normalization process (Jee pg. 942 right column & Eqn. (1)-(5)).
However, Jee, in view of Kaneda, does not appear to explicitly teach calculating a hue value of the current facial image; and in response to a determination that the calculated hue value is out of the range of the respective image feature values, generate the adjusted current facial image by adjusting the hue value of the current facial image to be included in the range of the respective image feature values. 
Pertaining to the same field of endeavor, Freeman teaches calculating a hue value of the current facial image, wherein the adjusting of the current facial image comprises: in response to a determination that the calculated hue value is out of the range of the respective image feature Freeman ¶0008: “the method comprising modifying pixel values of one or more identified regions of a face in a captured image based on augmentation parameters that are modified to take into account detected colour characteristics of said one or more identified regions of the face”; Freeman ¶0190: “processing of image data is described with reference to the HSV colour space (hue, saturation and value). It is appreciated that any other colour space may be used, such as HSL, RGB (as received from the camera 5, for example”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system using a neural network (as taught by Jee, in view of Kaneda) to measure a hue value (as taught by Freeman) because the combination allows conversion of the camera color space to a working color space (Freeman ¶0190).

Regarding claim 35, Jee, in view of Kaneda, teaches the apparatus of claim 29, wherein the one or more processors are configured to: calculate and modify the pixel intensity values during the normalization process (Jee pg. 942 right column & Eqn. (1)-(5)).
However, Jee, in view of Kaneda, does not appear to explicitly teach calculating a white balance value of the face region in the current facial image; and in response to a determination that the calculated white balance value is out of the range of the respective image feature values, generate the adjusted current facial image by adjusting the white balance value of the current facial image to be included in the range of the respective image feature values.
Pertaining to the same field of endeavor, Freeman teaches calculating a white balance value of the face region in the current facial image; and in response to a determination that the calculated white balance value is out of the range of the respective image feature values, generate the adjusted current facial image by adjusting the white balance value of the current Freeman ¶0193: “the face locator 15a can perform pre-processing of the extracted face pixels for image enhancement, such as automatic correction of white balance, levels and/or gamma”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system using a neural network (as taught by Jee, in view of Kaneda) to measure a white balance value (as taught by Freeman) because the combination allows pre-processing the images so that the images have less noise and are more readily useable for the system (Freeman ¶0193).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al. (“Liveness Detection for Embedded Face Recognition System,” World Academy of Science, Engineering and Technology 18 2008), in view of Freeman et al. (US 2019/0122404 A1), and further in view of Sato et al. (US 2012/0243742 A1), hereinafter referred to as Jee, Freeman, and Sato, respectively.
Regarding claim 26, Jee, in view of Freeman, teaches the apparatus of claim 22, wherein the one or more processors are further configured to: 
in response to a determination that the measured characteristic information satisfies the condition, perform the liveness detection based on the detected face region (Jee pg. 942 right column & Eqn. (1)-(5) discussed above discussed above teaches that the input images are modified until they satisfy the normalization conditions; Jee Title & Fig. 2 & pg. 942 left column discussed above teaches performing liveness detection). 
However, Jee, in view of Freeman, does not appear to explicitly teach not performing the generating of the adjusted face region.
Pertaining to the same field of endeavor, Sato teaches not performing the generating of the adjusted face region (Sato ¶0249: “as other characteristics of each pixel, elements of RGB, 
Jee, in view of Freeman, and Sato are considered to be analogous art because they are directed to image processing for face detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liveness detection for embedded face recognition system (as taught by Jee, in view of Freeman) to use data without modification (as taught by Sato) because the combination simplifies the process when adjustments are not necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667